Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
Fax : 646-304-6604
Apatel@apatellaw .com                                                          Telephone 212-349-0230



ByECF
                                                                        lJSDC SONY
                                              January 20, 2020        DOCUMENT
                                                                     . ELECTRONICALL y FILED
                                                                      DOC#:                  ,
                                                                                                        I,



Honorable Victor Marrero
                                                                               - - ~ff-~~~ -.-..~
                                                                     DAIT FI LED:
                                                                            .:.__   ....• _.
                                                                                                M       I
                                                                                                        ,·
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

                                      Re:     United States v. Joshua Mirabal
                                              16 Cr. 272 (VM)

Dear Judge Marrero,

      As the Judgment in this matter has not yet been filed, it is is respectfully submitted that
Your Honor has jurisdiction to grant the following relief.

         Mr. Mirabal has informed me that he wishes to appeal the 300 month sentence that Your
Honor imposed on January 17, 2020. It is respectfully requested that Mr. Mirabal be permitted to
proceed on the appeal of this matter In Forma Pauperis. A proposed Order is attached to this
letter for Your Honor's consideration.

        The plea agreement that Mr. Mirabal signed contains a waiver of appeal of any sentence
at or below the stipulated Guideline sentence of 300 months. Mr. Mirabal does retain the right to
seek an appeal on the grounds that he was denied ineffective assistance of counsel. Post
sentencing, Mr. Mirabal has informed me that he is dissatisfied with the representation that he
received from me and my co-counsel, Mitchell Dinnerstein. It is respectfully requested that new
counsel be appointed to perfect any appellate rights that Mr. Mirabal may have and that Mr.
Dinnerstein and I be relieved. We will provide our file and cooperate with new counsel to get
them up to speed as quickly as possible.

                                              Respectfully submitted,


                                               ls/Andrew Patel
                                              Andrew G. Patel


encl.

cc:     all counsel by ECF
        Joshua Mirabal (by Legal Mail)
